       Case 5:17-cv-01231-JKP Document 117 Filed 07/28/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION




RICHARD SERNA,

               Plaintiff,

v.                                                     NO. SA-17-CV-01231-JKP

AMERICAN POSTAL WORKERS
UNION SAN ANTONIO ALAMO
AREA LOCAL 0195, et al.

               Defendants.




                              MEMORANDUM AND ORDER

       In a Memorandum Opinion and Order entered June 30, 2020, the Court granted

Defendants’ Motion for Summary Judgement and dismissed Plaintiff Richard Serna’s case.

ECF No. 113. Now before the Court is Serna’s Motion for New Trial, filed pursuant to

Federal Rule of Civil Procedure 59(a)(2). ECF No. 116. This Court construes this motion as a

Motion to Alter or Amend Judgment (Reconsideration) pursuant to Federal Rule of Civil

Procedure 59(e). Based on review of the record and the application of governing legal

authorities, the Court DENIES Serna’s Motion for Reconsideration.

       A motion for reconsideration “calls into question the correctness of a judgment.”

Templet v. Hydro Chem, Inc., 367 F.3d 473, 478 (5th Cir. 2004) (citation omitted). A motion

for reconsideration “is not the proper vehicle for rehashing evidence, legal theories, or

arguments that could have been offered or raised before the entry of judgment.” Id. Instead, it

merely serves to allow “a party to correct manifest errors of law or fact or to present newly

discovered evidence.” Id. A motion for reconsideration may also allow a party to bring an
       Case 5:17-cv-01231-JKP Document 117 Filed 07/28/20 Page 2 of 2




intervening change in the controlling law to the Court’s attention. See Schiller v. Physicians

Res. Group, Inc., 342 F.3d 563, 567-68 (5th Cir. 2003).

       In his Motion for Reconsideration, Serna simply restates the arguments set forth in his

response to Defendants’ Motion for Summary Judgment. Accordingly, Serna’s Motion for

New Trial is DENIED.

       It is so Ordered.
       SIGNED this 28th day of July, 2020.




                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE
